—Judgment, Supreme Court, Bronx County (Barbara Newman, J.), rendered January 20, 1999, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, and order, same court and Justice, entered February 25, 2000, which denied defendant’s motion pursuant to CPL 440.10 to vacate the judgment of conviction, unanimously affirmed.
Defendant’s motion to vacate judgment was properly denied after a thorough hearing. The record of the CPL 440.10 hearing, taken together with the record of the plea and sentencing proceedings, establishes that the plea was knowing, intelligent and voluntary (see, People v Fiumefreddo, 82 NY2d 536, 543-544), and that his attorney provided him appropriate counsel. Defendant’s claims that the voluntariness of his plea was impaired by his physical and mental condition, and that he was coerced by his attorney into pleading guilty, were not established and were contradicted by defendant’s responses to the careful inquiries made by the court during the allocution at the time the plea was entered. Likewise, the plea withdrawal motion made by defendant at sentencing was properly denied. Concur — Rosenberger, J. P., Williams, Wallach, Lerner and Saxe, JJ.